Citation Nr: 1004168	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  06-31 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than October 20, 
2004 for grant of service connection for peripheral 
neuropathy of the right upper extremity.  

2.  Entitlement to an effective date earlier than October 20, 
2004 for grant of service connection for peripheral 
neuropathy of the left upper extremity.  

3.  Entitlement to an effective date earlier than October 20, 
2004 for grant of service connection for peripheral 
neuropathy of the right lower extremity.  

4.  Entitlement to an effective date earlier than October 20, 
2004 for grant of service connection for peripheral 
neuropathy of the left lower extremity.  

5.  Entitlement to an effective date earlier than October 20, 
2004 for grant of special monthly compensation based on loss 
of use of a creative organ.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1967 
and from August 1967 to October 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  


FINDINGS OF FACT

1.  A claim for VA disability benefits for peripheral 
neuropathy or for loss of use of a creative organ was 
received by VA no earlier than October 20, 2004.  

2.  Prior to October 20, 2004 it was not factually 
ascertainable that the Veteran suffered from peripheral 
neuropathy or had loss of use of a creative organ.  


CONCLUSION OF LAW

The criteria for an effective date prior to October 20, 2004, 
for grant of VA benefits for peripheral neuropathy and loss 
of use of a creative organ, have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2009).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Effective dates

The effective date of a grant of service connection is 
governed by 38 U.S.C.A.  § 5110 as implemented by 38 C.F.R. § 
3.400.  38 U.S.C.A. § 5110(a) states, "unless specifically 
provided otherwise in this chapter, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
As provided by 38 U.S.C.A. § 5110(b)(1), "the effective date 
of an award of disability compensation to a veteran shall be 
the day following the date of the veteran's discharge or 
release if application therefore is received within one year 
from such date of discharge or release."  

Under 38 U.S.C.A. § 5110(b)(2) the effective date of an award 
of increased compensation shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year of such 
date.  As implemented by regulation, the effective date of an 
increase rating is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within one year from such date 
otherwise, date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).  

A claim, or application, is defined as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2009).

Service connection for diabetes mellitus was granted in a 
July 2002 rating decision, effective in August 1991.  

On October 20, 2004, the RO received a writing from the 
Veteran in which he stated "my diabetes is much worse a lot 
of problems."  

This is the earliest document that could be construed as a 
claim for disability secondary to the Veteran's diabetes 
mellitus.  No other claim was filed prior to this date.   

In a September 2006 rating decision, the RO assigned an 
effective date of October 20, 2004 for service connection for 
peripheral neuropathy of all four extremities and for special 
monthly compensation for the loss of use of a creative organ.  

Because the earliest claim for these disabilities is October 
20, 2004 the date already assigned is the earliest effective 
date provided by statute and regulation.  

Evidence of record does not show that the Veteran had 
peripheral neuropathy of any extremity or loss of use of a 
creative organ (or erectile dysfunction) prior to October 20, 
2004.  Hence, neither peripheral neuropathy nor loss of use 
of a creative organ was factually ascertainable prior to 
October 20, 2004.  

Because the RO has already assigned an effective date which 
is the date of the claim, and because is not factually 
ascertainable that the Veteran had loss of use of a creative 
organ or peripheral neuropathy prior to that date, the appeal 
must be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court)  held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

In October 2004 the RO received a writing from the Veteran in 
which he stated that his diabetes mellitus was worse and that 
he had a lot of problems.  In November 2004, VA received a 
writing from the Veteran in which he stated that his diabetes 
had worsened and that he had no sex life.  In May 2005, the 
RO received another writing from the Veteran in which he 
first mentioned peripheral neuropathy, stating that he was 
"applying for increased benefits also for peripheral 
neuropathy.  I'm having big problems with my legs."  In a 
June 2005 letter the RO informed the Veteran of his and VA's 
respective duties in obtaining evidence and informed him that 
the evidence must show that his disability had worsened.  
This notice satisfied VA's duty to inform the Veteran of his 
duties in obtaining evidence and of the extent of VA's duty 
to assist him in obtaining evidence.  This letter did not 
provide notice as to how VA assigns effective dates; the only 
other notice that is of any remaining importance in this 
case.  

In a letter dated in March 2006, the RO provided the Veteran 
with notice as to how VA assigns effective dates.  This 
provided the general notice regarding assignment of effective 
dates and satisfied the VCAA notice requirements in this 
regard.  Although this notice was provided after the initial 
adjudication of the Veteran's claim the Veteran then had 
sufficient time to provide evidence and argument or to 
request VA assistance in obtaining evidence.  

In September 2006, the RO readjudicated the matter by 
issuance of a statement of the case.  The additional time 
period followed by the readjudication cured the timing defect 
in this notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  An adequate VA examination was 
afforded the Veteran in July 2005.  VA treatment records are 
associated with the claims file.  

Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


